Citation Nr: 1300711	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  11-28 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for right leg sciatica, to include as due to a service-connected back disability.

3.  Entitlement to service connection for arthritis of the hips.

4.  Entitlement to service connection for arthritis of the hands


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Katz, Counsel
INTRODUCTION

The Veteran served on active duty from April 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran requested a Board hearing in his October 2011 substantive appeal.  One was scheduled for him in January 2012, but the Veteran did not appear for that hearing.  As he has not provided an explanation for his absence at the hearing, and has not requested an additional hearing, the Board finds that his hearing request is withdrawn, such that appellate adjudication may proceed.  38 C.F.R. § 20.704 (2012).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a back disability, entitlement to service connection for arthritis of the hands, and entitlement to service connection for right leg sciatica are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The evidence of record does not establish a current diagnosis of a bilateral hip disability.



CONCLUSION OF LAW

The criteria for service connection arthritis of the hips have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Letters dated in December 2009, January 2010, April 2010, June 2010, October 2011, and April 2012 satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's VA medical treatment records have been obtained; he has not identified any pertinent private medical records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's service treatment records are not of record, as the RO determined in May 2010 that they were destroyed in the National Personnel Records Center's (NPRC) 1973 fire at their St. Louis, Missouri facility.  In cases where service records are unavailable, there is a heightened obligation to assist the claimant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran underwent a VA examination with respect to his claim for entitlement to service connection for arthritis of the hips in May 2012.  The record does not reflect that the examination report was inadequate for rating purposes, as it provides sufficient rationale to support the opinion provided.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Veteran contends that service connection is warranted for arthritis of the hips.  He contends that his arthritis of the hips was due to riding and driving various military vehicles, constantly bouncing, jarring, and whipping through adverse terrain.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

As noted above, the Veteran's service treatment records are not available, and are presumed to have been destroyed in a fire at the NPRC in 1973.  While the Veteran reported that he believes that he has a bilateral hip disability caused by riding and driving various military vehicles during service, he has not provided any statements that he had symptoms of a hip disability during service.

Additionally, the post-service medical evidence does not show evidence of a diagnosed bilateral hip disability.  The VA treatment records in the claims file are negative for any complaints or treatment for a bilateral hip disability.  Additionally, a May 2012 VA examination noted the Veteran's complaints of hip pain and stiffness, but did not find any bilateral hip disability, to include arthritis.  Physical examination revealed right and left hip flexion to 120 degrees and extension to 5 degrees with no evidence of painful motion.  Abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran was able to perform repetitive use testing with three repetitions, and there was no additional loss of range of motion after the testing.  There was no pain on palpation or localized tenderness in either hip.  Muscle strength was normal, and there was no ankylosis in either hip joint.  The Veteran reported that he used a walker to ambulate on a constant basis.  X-rays of the hips were performed, which were normal.  The diagnosis was hip pain, but the examiner concluded that there was no condition found.

Thus, the record does not establish that the Veteran has a bilateral hip disability.  As noted above, the x-rays showed normal findings, and the examiner concluded that there was no bilateral hip condition.  There is no other medical evidence suggesting that the Veteran currently has a bilateral hip disorder.  Although the May 2012 VA examiner diagnosed hip pain, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Despite the Veteran's reports of pain and stiffness, the medical evidence does not reflect a currently diagnosed bilateral hip disability or document symptoms suggestive of such a disability.  Without a currently diagnosed bilateral hip disability, a claim for service connection cannot be substantiated.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no diagnosis of a bilateral hip disability at any point during the claim or appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  For these reasons, the Veteran's claim must be denied.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for arthritis of the hips is denied.


REMAND

During a May 2012 VA examination, the Veteran reported that he underwent surgery to his back in 2006.  However, review of the evidence in the claims file does not reflect that the records from the 2006 surgery have been received and considered by VA.  It is unclear from the examination report whether the surgery was performed at a VA Medical Center or at a private facility.  Accordingly, the RO should contact the Veteran and provide him with an opportunity to identify all VA and non-VA medical providers who have treated him for his back disability, including the records from his 2006 back surgery, and attempt to obtain copies of all related medical records not currently in the claims file.

As the Veteran contends that his right leg sciatica was caused by his back disability, that claim is inextricably intertwined with the claim for entitlement to service connection for a back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  
With respect to the claim for entitlement to service connection for bilateral hand arthritis, the Board remanded this claim in April 2012 to obtain a medical nexus opinion.  The May 2012 VA examiner concluded that the Veteran's bilateral hand arthritis was not related to service.  Unfortunately, the examiner did not provide any supporting explanation or rationale for that opinion, noting only that the available records showed a gradual onset of hip, back, and knee arthritis consistent with the aging process.  The examiner did not mention or discuss the likely etiology of the Veteran's bilateral hand arthritis.  Thus, the May 2012 opinion is insufficient, and for that reason, remand is required so that an addendum opinion may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his back disability.  Then attempt to obtain copies of the related medical records that are not already in the claims file, to include all records from the 2006 back surgery.  Regardless of whether the Veteran responds, obtain all VA treatment records relevant to the Veteran's back disability.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure same, notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  Give the Veteran and his representative an opportunity to respond.

2.  Forward the Veteran's claims file to the VA examiner who provided the May 2012 opinion, or if that examiner is unavailable, another VA examiner with appropriate expertise in orthopedic disorders.  Ask that he or she provide an addendum nexus opinion to the one provided in May 2012, stating whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hand arthritis is related to his military service, to include his reported driving and riding in various military vehicles and constantly bouncing, jarring, and whipping through adverse terrain.  The Veteran's lay statements regarding the onset and continuity of his symptoms must be taken into account and addressed.

A complete rationale must be provided for any opinion offered.

3.  Readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


